     Case 1:19-cv-00183-DAD-JLT Document 18 Filed 06/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CURTIS LE’BARRON GRAY,                            No. 1:19-cv-00183-DAD-JLT (PC)
12                     Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14   DR. N. ODELUGA,
                                                       (Doc. No. 17)
15                     Defendant.
16

17          Plaintiff Curtis Le’Barron Gray is a state prisoner proceeding pro se in this civil rights

18   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 13, 2020, the assigned magistrate judge issued findings and recommendations

21   recommending that plaintiff’s second amended complaint be dismissed without leave to amend.

22   (Doc. No. 17.) The findings and recommendations were served on plaintiff and contained notice

23   that objections were to be filed within fourteen (14) days of the order’s date of service. (Id. at

24   6.) Plaintiff has not filed objections to the findings and recommendations, and the time in which

25   to do so has passed.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

27   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

28   court finds the findings and recommendations to be supported by the record and proper analysis.
                                                      1
     Case 1:19-cv-00183-DAD-JLT Document 18 Filed 06/29/20 Page 2 of 2

 1        Accordingly:

 2              1. The findings and recommendations filed April 13, 2020 (Doc. No. 17) are adopted;

 3              2. The second amended complaint (Doc. No. 15) is dismissed without leave to

 4                 amend; and

 5              3. The Clerk of the Court is directed to close this case.

 6   IT IS SO ORDERED.
 7
       Dated:     June 26, 2020
 8                                                        UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
